Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154704(42)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RICHARD A. KRUEGER and MAUREEN                                                                            Joan L. Larsen,
  FALLON-KRUEGER,                                                                                                     Justices
           Plaintiffs-Appellees,
                                                                    SC: 154704
  v                                                                 COA: 328787
                                                                    Kent CC: 15-003966-NO
  SPECTRUM HEALTH SYSTEMS and SAM J.
  GIOVANNUCCI, M.D.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on January 17, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 20, 2017
                                                                               Clerk